03/02/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0671



                              No. DA 19-0671

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

GENE DEVERAUX,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 1, 2022, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      March 2 2022